Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-13, 15-18, 20 are rejected under 35 USC 102(a)(1) as being anticipated by Kim et al. US 2016/0087035.

     As to claims 1, 11, 16, Kim teaches (esp. c.f. figs. 2A-2B, 4A, 8A) a semiconductor memory device comprising: 
     a substrate 100,
      a device isolation layer 110 defining active regions “ACT” of the substrate 100; and
      a gate line structure (esp. c.f. fig.4A: WL) comprising gate insulating layer 130a/120 and a gate electrode 130b that are buried in a trench 102 of the substrate 100 to cross the active regions “ACT”, 
     wherein the trench 102 comprises first trench portions (esp. c.f. fig.8A: 101) on the device isolation layer 110 and second trench portions 102 on the active regions “ACT” so that the isolation layer 110 is below a first trench (at least a portion thereof), 
     wherein (esp. c.f. fig.8A and 4A) the gate electrode 130b (that fills 102) comprises first gate electrode portions (bottom portion) in the first trench on the device isolation layer 110 and second gate electrode portions (top portions) in the second trench on the active regions “ACT”, 
      wherein, in the second trench portions 102, the gate insulating layer 130a/120 overlaps a top surface of the gate electrode 130b (esp. c.f. fig.4a); 
      wherein each of the second trench portions/gate electrode portions (top portions) comprise rounded top surface, i.e. see fig.8A they are wider than the first trench/gate electrode portions (bottom portion; N.B., in fig.8A, the bottom portion is tapered to be narrow than the top portion),   wherein an upper region of the second trench (the portion with parallel sidewalls in 102) is spaced apart from the first trench 101 by a greater distance (the top portion of 102 is spaced apart farther than the bottom portion of 102 from 101, see fig.8A, for instance), in the direction, than a lower region of the second trench (the bottom portion of 102).

      As to claim 2 and 12 and 17, Kim teaches wherein (see fig.8C) each of the second trench portions (102) comprises an upper trench (bottom portion) comprising first width and a lower trench (top portion) comprising a second width greater than the first width (viewed from 100 as the top surface and 140 as a lower surface, for instance).

     As to claim 3 and 13 and 18, Kim teaches 2nd trench portions has gate electrode in lower trench and gate insulating layer encloses gate electrode (see claim 1 rejection above). 
  

     As to claim 5-6 and 15 and 20, Kim teaches wherein the gate line structure (WL in fig.4A) further comprises capping insulating patterns 124 and/or 122 in the first trench portions (lower portions) on the top surface of the gate 130b wherein each of the patterns is between opposing sidewalls of the gate insulating layer (see fig.4a and 8a). 

	As to claim 8-10, Kim teaches claim 5 wherein gate electrode protrudes towards top surface of substrate between the capping insulating patterns, the rounded surface are located at level closer than top surfaces of electrodes to top surface of substrate, and wherein rounded top surfaces of second electrode has convex shape (see fig.4a and 8a).


Claim objections  
     Claims 4, 7, 14, 19 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646